UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 1, 2016 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.001-35083 Novanta Inc. (Exact name of registrant as specified in its charter) New Brunswick, Canada 98-0110412 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 125 Middlesex Turnpike Bedford, Massachusetts, USA (Address of principal executive offices) (Zip Code) (781) 266-5700 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x As of July 29, 2016, there were 34,412,574 of the Registrant’s common shares, no par value, issued and outstanding. NOVANTA INC. TABLE OF CONTENTS ItemNo. PageNo. PART I — FINANCIAL INFORMATION 1 ITEM1. FINANCIAL STATEMENTS 1 CONSOLIDATED BALANCE SHEETS (unaudited) 1 CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) 2 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (unaudited) 3 CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) 4 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 5 ITEM2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 23 ITEM3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 36 ITEM4. CONTROLS AND PROCEDURES 36 PART II — OTHER INFORMATION 37 ITEM1. LEGAL PROCEEDINGS 37 ITEM1A. RISK FACTORS 37 ITEM2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 37 ITEM3. DEFAULTS UPON SENIOR SECURITIES 38 ITEM4. MINE SAFETY DISCLOSURES 38 ITEM5. OTHER INFORMATION 38 ITEM6. EXHIBITS 39 SIGNATURES 41 EXHIBIT INDEX 42 PART I—FINANCIAL INFORMATION Item1. Financial Statements NOVANTA INC. CONSOLIDATED BALANCE SHEETS (In thousands of U.S. dollars or shares) (Unaudited) July 1, December31, ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, net of allowance of $541 and $500, respectively Inventories Income taxes receivable Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Deferred tax assets Other assets Intangible assets, net Goodwill Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Current portion of long-term debt $ $ Accounts payable Income taxes payable Accrued expenses and other current liabilities Total current liabilities Long-term debt Deferred tax liabilities 42 Income taxes payable Other liabilities Total liabilities Commitments and Contingencies (Note 13) Stockholders’ Equity: Common shares, no par value; Authorized shares: unlimited; Issued and outstanding: 34,431 and 34,345, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 NOVANTA INC. CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands of U.S. dollars or shares, except per share amounts) (Unaudited) ThreeMonthsEnded SixMonthsEnded July 1, July 3, July 1, July 3, Revenue $ Cost of revenue Gross profit Operating expenses: Research and development and engineering Selling, general and administrative Amortization of purchased intangible assets Restructuring, acquisition and divestiture related costs Total operating expenses Operating income from continuing operations Interest income (expense), net ) Foreign exchange transaction gains (losses), net ) ) Other income (expense), net Income from continuing operations before income taxes Income tax provision Income from continuing operations Loss from discontinued operations, net of tax — ) — ) Consolidated net income $ Earnings per common share from continuing operations: Basic $ Diluted $ Loss per common share from discontinued operations: Basic $ — $ ) $ — $ ) Diluted $ — $ ) $ — $ ) Earnings per common share: Basic $ Diluted $ Weighted average common shares outstanding—basic Weighted average common shares outstanding—diluted The accompanying notes are an integral part of these consolidated financial statements. 2 NOVANTA INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (In thousands of U.S. dollars) (Unaudited) ThreeMonthsEnded SixMonthsEnded July 1, July 3, July 1, July 3, Consolidated net income $ Other comprehensive income (loss): Foreign currency translation adjustments, net of tax (1) Pension liability adjustments, net of tax (2) ) Total other comprehensive income (loss) Total consolidated comprehensive income (loss) $ The tax effect on this component of comprehensive income was nominal for the three and six months ended July 1, 2016 and $0.5 million for the three and six months ended July 3, 2015. The tax effect on this component of comprehensive income was not material for all periods presented. See Note 4 for the total amount of pension liability adjustments reclassified out of accumulated other comprehensive income (loss). The accompanying notes are an integral part of these consolidated financial statements. 3 NOVANTA INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands of U.S. dollars) (Unaudited) Six MonthsEnded July 1, July 3, Cash flows from operating activities: Consolidated net income $ $ Less: Loss from discontinued operations, net of tax — 13 Income from continuing operations Adjustments to reconcile income from continuing operations to net cash provided by operating activities of continuing operations: Depreciation and amortization Provision for inventory excess and obsolescence Share-based compensation Deferred income taxes ) Earnings from equity-method investment ) ) Gain on disposal of business — ) Dividend from equity-method investment — Non-cash restructuring and acquisition related charges Earn-out adjustment — Other Changes in assets and liabilities which (used)/provided cash, excluding effects from businesses purchased or classified as discontinued operations: Accounts receivable ) Inventories ) ) Income taxes receivable, prepaid expenses and other current assets ) Accounts payable, income taxes payable, accrued expenses and other current liabilities Other non-current assets and liabilities ) Cash provided by operating activities of continuing operations Cash used in operating activities of discontinued operations — ) Cash provided by operating activities Cash flows from investing activities: Purchases of property, plant and equipment ) ) Acquisition of businesses, net of cash acquired and working capital adjustments ) ) Proceeds from the sale of property, plant and equipment Proceeds from the sale of business, net of transaction costs — Cash provided by (used in) investing activities of continuing operations ) Cash provided by investing activities of discontinued operations — Cash provided by (used in) investing activities ) Cash flows from financing activities: Borrowings under revolving credit facility — Repayments of long-term debt and revolving credit facility ) ) Payments for debt issuance costs ) — Payments of withholding taxes from stock-based awards ) ) Repurchase of common stock ) — Capital lease payments ) ) Other financing activities — Cash used in financing activities of continuing operations ) ) Cash used in financing activities of discontinued operations — — Cash used in financing activities ) ) Effect of exchange rates on cash and cashequivalents ) Increase in cash and cash equivalents Cash and cash equivalents, beginning ofperiod Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ Cash paid for income taxes $ $ Income tax refunds received $ $ 17 The accompanying notes are an integral part of these consolidated financial statements. 4 NOVANTA INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF JULY 1, 2016 (Unaudited) 1. Basis of Presentation Novanta Inc. and its subsidiaries (collectively referred to as the “Company”, “we”, “us”, “our”) design, develop, manufacture and sell precision photonic and motion control components and subsystems to Original Equipment Manufacturers (“OEMs”) in the medical and advanced industrial markets. We combine deep expertise at the intersection of photonics and motion to solve complex technical challenges. This enables us to engineer core components and subsystems that deliver extreme precision and performance, tailored to our customers’ demanding applications. We deliver highly engineered laser, vision and precision motion solutions to customers around the world.
